

116 HR 5559 IH: January 8th National Memorial Act
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5559IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mrs. Kirkpatrick (for herself, Mr. Biggs, Mr. Gallego, Mr. Grijalva, Mrs. Lesko, Mr. O'Halleran, Mr. Schweikert, Mr. Stanton, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish the January 8th National Memorial in
			 Tucson, Arizona, as an affiliated area of the National Park System, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the January 8th National Memorial Act. 2.FindingsCongress finds the following:
 (1)The tragedy of January 8, 2011, at Congresswoman Gabrielle Gifford’s Congress on Your Corner event resulted in the deaths of 6 people (Christina-Taylor Green, Dorothy Morris, U.S. District Court Judge John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabe Zimmerman) and injury of 13 others (Congresswoman Giffords, Bill Badger, Ron Barber, Kenneth Dorushka, James Eric Fuller, Randy Gardner, Susan Hileman, George Morris, Mary Reed, Pam Simon, Mavanell Stoddard, Jim Tucker, and Kenneth Veeder).
 (2)This was the first time in the history of the United States that an assassination attempt was made upon a Congressional Member while she was meeting with constituents.
 (3)Congresswoman Giffords sustained severe injuries that affect her to this day. (4)Gabe Zimmerman was the first Congressional staffer to be assassinated in the line of duty.
 (5)The Arizona community and people from all over the world came together in the days that followed the tragedy to provide comfort and support to one another at three spontaneous memorial vigil sites—
 (A)the shopping center where the shooting took place; (B)the front lawn of University Medical Center, where many of the victims were treated; and
 (C)at Congresswoman Giffords’ Tucson district office. (6)Tucson’s January 8th Memorial will not only be a tribute to those who died that day, but also to the local, national, and international response to the tragedy.
 (7)The memorial will be constructed, managed, and maintained to be a place where visitors, young and old, can learn not only about one horrific event, but about the resilience of a community and the durability of democracy in the United States.
			3.January 8TH National Memorial
			(a)Definitions
 (1)MemorialThe term Memorial means the January 8th National Memorial. (2)FoundationThe term Foundation means the Tucson’s January 8th Memorial Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
 (3)MapThe term map means the map entitled Phase 1 Siteplan + Survey Plan, numbered LA_2.01, and dated November 11, 2016. (4)SecretaryThe term Secretary means the Secretary of the Interior.
				(b)January 8TH National Memorial
 (1)EstablishmentAs soon as practicable, the Secretary shall establish the Memorial as an affiliated area of the National Park System.
 (2)FundingThe Foundation shall transfer to Pima County amounts equal to final funding pledges, in addition to amounts that the Foundation has raised and transferred to Pima County for construction of the Memorial.
 (3)Memorial constructionThe Memorial shall be constructed on property owned by Pima County. Pima County shall be responsible for managing the Memorial construction contract using funds provided by the Foundation.
 (4)Foundation dissolutionThe Foundation shall cease to operate after— (A)final funding pledge amounts have been paid to Pima Country; and
 (B)construction of the Memorial is complete. (5)Management entityPima County shall be—
 (A)the management entity for the Memorial; and (B)responsible for the construction, operation, maintenance, and management of the Memorial.
 (6)Availability of mapThe map shall be on file and available for public inspection at the appropriate offices of the National Park Service.
 (7)Cooperative agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with Pima County for the purpose of providing financial assistance with marketing of the Memorial.
 (8)Limited role of the SecretaryNothing in this Act authorizes the Secretary to acquire property or to use Federal funds for the construction, operation, maintenance, or management of the Memorial.
				(9)General management plan
 (A)In generalThe Secretary, in consultation with the Pima County, shall develop a general management plan for the Memorial. The plan shall be prepared in accordance with section 100502 of title 54, United States Code.
 (B)TransmittalNot later than 3 years after the Memorial is established by the Secretary, the Secretary shall provide of a copy of the completed general management plan to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
					